Case 8:16-cv-01142-CJC-KES Document 127 Filed 12/28/20 Page 1 of 1 Page ID #:3242




                      UNITED STATES COURT OF APPEALS                   FILED
                             FOR THE NINTH CIRCUIT                     DEC 28 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
  JOHN MANOS; et al.,                           No.     18-55587

                  Plaintiffs-Appellants,        D.C. No. 8:16-cv-01142-CJC-KES
                                                Central District of California,
    v.                                          Santa Ana

  MTC FINANCIAL, INC.; et al.,                  ORDER

                  Defendants-Appellees.

  Before: THOMAS, Chief Judge, and LEAVY and FRIEDLAND, Circuit Judges.

         Appellee Ditech Financial LLC’s unopposed motion to dismiss the appeal as

  to Ditech (Docket Entry Nos. 52 and 53) is granted.

         DISMISSED as to Ditech Financial LLC.
